October 29 , 2010 Laura Crotty United States Securities and Exchange Commission Division of Corporate Finance t., N.E. Washington, D.C. 20549 Re: Response to ABC Acquisition Corp 1505 (the Company) Form 10 Comment Letter Dear Ms. Crotty: On behalf of the Company, we are responding to the comments by the staff (the Staff) of the Securities and Exchange Commission (the Commission) contained in its letter dated October 4, 2010 (the Letter) relating to the above referenced Form 10 (the Form) filed with the Commission on September 7, 2010. We have provided a copy of Amendment No. 1 to the Form, clean and marked to show changes from the original filing of the Form, along with this response letter for your review. For your convenience, we have repeated each comment from the Staffs Letter immediately prior to our responses below. General Pursuant to Section 12(g)(1) of the Securities Exchange Act of 1934, your registration statement will become effective by operation of law 60 days after the date filed, at which time you will be required to begin filing all of the reports mandated by Section 12(g) of the Securities Exchange Act of 1934. If the review process has not been completed before that date you should consider withdrawing the registration statement to prevent it from becoming effective and re-filing it at such time as you are able to respond to any remaining issues or comments. Response: The Company acknowledges that the Form 10 goes effective by operation of law 60 days after the date filed. The Company further acknowledge that once the registration statement becomes effective, the Company is responsible for filing annual, quarterly, and other reports required by Section 13 of the Exchange Act, even if the Staff of the Commission continues to review and comment upon the registration statement. 2. Please note that where we provide examples to illustrate what we mean by our comments, they are examples and not exhaustive lists. If our comments are applicable to a portion of the filing that we have not cited as examples, please make the appropriate changes in accordance with our comments. { } Response: The Company has noted that where the Staff of the Commission provides examples to illustrate what they mean by their comments, those examples are not exhaustive lists. Further, for the Staffs comments that are applicable to a portion of the filing that the Staff has not cited as examples, the Company has made the appropriate changes in accordance with those comments. 3. We note that your table of contents references page numbers, but that the filing has not been paginated. Please paginate the amendment and modify your table of contents to correspond to the pagination. Further, please paginate all future filings as well. Response: The Company has paginated the amendment and has modified the table of contents to correspond to the pagination. The company will paginate all future filings as well. 4. Throughout the filing, please revise your reference to management to clarify that the company has only one officer, who is also the sole director of the company. For example, rather than stating that the transaction may be accomplished upon the sole determination of our management, please revise to state that your sole officer and director, Mr. Nitin Amersey, will make such determination on behalf of the Company. Response: Throughout the Form, the Company has revised its reference to management to clarify that the Company has only one officer, who is also the sole director of the company. Item 1. Description of Business 5. Please disclose, where appropriate, whether you presently have a plan or intent to engage a professional firm or other individual that specializes in business acquisitions. Response: The Company has provided the requested disclosure on page 9, under Item 1, paragraph (b). (a) Business Development 6. Please disclose the number of shares Mr. Nitin Amersey holds. Response: The Company has disclosed the number of shares Mr. Nitin Amersey holds on page 4, under Item 1, paragraph (a). (b) Business of Issuer 7. In the first paragraph you state As such, until we consummate a business combination, we will be limited in our ability to sell our stock in certain states which could have the affect of limiting our stocks exposure in the investment community. Please revise your disclosure to identify the states where your ability is limited and describe the limitations. Response: Beginning on page 4 and continuing through page 5, under Item 1, paragraph (b), the Company has identified the states where the Companys ability is limited to sell its stock and has provided disclosure with respect to these limitations. 8. Additionally, we note your statement that as a blank check company any securities offerings will have to comply with Rule 419 under the Securities Act of 1933. Please revise your disclosure to provide a brief discussion of Rule 419. Response: On page 5, under Item 1, paragraph (b), the Company has provided a brief discussion of Rule 419. 9. We note your statement, Due to our limited capital available for investigation, we may not discover or adequately evaluate adverse facts about the opportunity to be acquired, Please revise your disclosure in the Risk Factor section of the filing to include an appropriately headed risk factor discussing this issue in more detail. Response: On page 12, under the Risk Factors section, the Company has included an appropriately headed risk factor discussing the above mentioned issue. 10. You have stated that you may not discover or adequately evaluate the adverse facts about the opportunity to be acquired. Please describe the due diligence activities you expect to perform once you have identified a target candidate. Response: On page 7, under Item 1, paragraph (b) the Company has described the due diligence activities that it expects to perform once it has identified a target candidate. Form of Acquisition 11. We note your disclosure that management may complete the transaction without any vote or approval by the other shareholders. Please expand your discussion to clarify that this is because Mr. Amersey owns 91% of the outstanding shares. If there are any other factors that allow Mr. Amersey to complete the transaction without the approval of the other shareholders, please identify these factors. Response: On page 8, under Item 1, paragraph (b), the Company has expanded its discussion to clarify that management may complete the transaction without any vote or approval by the other shareholders because Mr. Amersey owns 91% of the outstanding shares. 12. You have stated that the investigation of business opportunities will require substantial management time and attention and substantial cost for accountants, attorneys and others. We also note your statements elsewhere in the filing that your sole officer and director will only devote a few hours per week to the company and that you have not developed a plan for funding if your current assets and funds prove inadequate. Please revise your disclosure to explain who will devote the substantial time required to investigate potential transactions, whether Mr. Amersey has indicated a maximum amount he may be willing to provide to the company for funding and the fact that the company may not have the financial resources necessary to engage in an extended search for a combination partner. If the other investors have indicated that they may be willing to lend money to the company, please indicate whether they have indicated the maximum amount they are willing to provide. Response: On page 9, under Item 1, paragraph (b), the Company has revised the Form to include the requested disclosure. (c) Reports to Security Holders 13. Please revise your disclosure to clarify when the companys reporting obligations will commence. Response: On page 9, under Item 1, paragraph (c), the Company has revised its disclosure to clarify when the Companys reporting obligations will commence. 14. Please note that the SECs Public Reference Room is no longer located at 450 Fifth Street NW. Please revise your disclosure accordingly. Response: On page 9, under Item 1, paragraph (c), the Company has revised the Form to provide the correct address for the SECs Public Reference Room. Item 1A Risk Factors General 15. We note that Mr. Amersey has been involved with other blank check companies that have commenced reporting obligations under the Securities Exchange Act of 1934. As such, we are aware that Mr. Amersey, as sole officer and director of ABC Acquisition Corp 1501, did not respond to staff comments issued on a Form 10-12G filed by that company prior to effectiveness and that the same company filed certain periodic reports late. In view of this performance, please provide an appropriately titled risk factor discussing the specific facts related to Mr. Amerseys delinquency in complying with reporting obligations applicable to companies he controls. Response: On page 12, under the Risk Factors section, the Company has provided an appropriately titled risk factor discussing the specific facts related to Mr. Amerseys delinquency in complying with reporting obligations applicable to companies he controls. There may be conflicts of interest between our management and our non-management stockholders. 16. Please revise your disclosure to include a discussion of the various reasons why the personal pecuniary interests of Mr. Amersey may be in conflict with the fiduciary duty owed to the stockholders of the company. For example: · Mr. Amersey has provided a loan to the company. The only opportunity which he has to receive repayment for the loan will be from a prospective merger or acquisition candidate, providing an additional motivation to enter into a merger or acquisition transaction. · While Mr. Amersey owns 91% of the outstanding common stock, he has invested less money in the company. Therefore, an operating company that appears attractive to Mr. Amersey may be far less attractive to other investors. · Mr. Amersey controls other blank check companies that may be competing with this company for acquisition targets. Depending on MR. Amerseys ownership of other blank check companies, he may decide that another company is a better potential acquirer. · As Mr. Amersey has the ability to approve or reject any business combination transaction, he could structure a transaction in such a way that he could derive benefits from the transaction that are different from or in addition to the benefits that the other stockholders will derive. Response: On page 10, under the Risk Factors section, the Company has revised the Form to include a discussion of the various reasons why the personal pecuniary interests of Mr. Amersey may be in conflict with the fiduciary duty owed to the stockholders of the Company. 17. Please identify the other blank check companies Mr. Amersey is involved with, disclose whether they have identified potential target companies and disclose the status of any mergers or acquisitions currently contemplate by each entity. Response: On page 10, under the Risk Factors section, the Company has identified the other blank check companies Mr. Amersey is involved and has also disclosed whether these blank check companies have identified potential target companies and the status of any mergers or acquisitions contemplated by each entity. Our business is difficult to evaluate because we have no operating history 18. Please revise your disclosure to disclose the companys net loss as of June 30, 2010 and its accumulated deficit as of the most recent practicable date. Response: The Company has made this disclosure on page 10 under the above titled risk factor. Our business will have no revenues unless and until we merge with or acquire an operating business 19. Please revise your statement that you may not realize any revenues unless and until you successfully merge with or acquire an operating business to state that you will not realize any revenues until this time. Response: On page 14, the Company has revised the risk factor to state that the Company will not realize any revenues until this time. We intend to issue more shares in a merger or acquisition, which will result in substantial dilution 20. Please explain why the common stock issued in any transaction may be valued on a non-arms length basis by management. Response: On page 14, under the Risk Factors section, the Company has provided an explanation of why the common stock issued in any transaction may be valued on a non-arms length basis by management. We have conducted no market research or identification of business opportunities, which may affect our ability to identify a business to merge with or acquire. 21. Please clarify that management may act unilaterally without the consent, vote or approval of the companys stockholders because Mr. Amersey owns 91% of the outstanding shares. Response: On page 14, under the Risk Factors section, the Company has provided a clarifying statement that management may act unilaterally without the consent, vote or approval of the Companys stockholders because Mr. Amersey owns 91% of the outstanding shares. Item 2. Financial Information (c) Qualitative Disclosure about Market Risk 22. Please revise your disclosure in the Risk Factor section of the filing to include a risk factor disclosing the possibility that a target company may be financially unstable, or may be in its early stages of development and growth without established records of sales or earnings. The discussion should follow a heading that identifies the risk and potential consequences. Response: On page 12, under the Risk Factors section, the Company has provided the requested risk factor. Item 5. Directors and Executive Officers (a) Certain Information About Our Sole Officer and Director 23. We note your statement to Mr. Amerseys biographical information that Mr. Amersey is the Chairman of ABC Acquisition Corp 1505. Do you mean ABC Acquisition Corp 1501, now Bio-Carbon Systems International, Inc.? If so, please revise your disclosure accordingly. Response: On page 20, under Item 5, paragraph (a), the Company has revised its disclosure in Mr. Amerseys biographical information to include Bioo-Carbon Systems International, Inc. f/k/a/ ABC Acquisition Corp 1501 and has deleted its reference to ABC Acquisition Corp 1505. 24. We note the following statement in Mr. Amerseys biographical information: He is a director and CFO of the Trim Holding Group Please revise your disclosure to indicate that Mr. Amersey is also the Secretary and Treasurer of Trim Holding Group, as disclosed in the S-1 filed by Trim Holding Group on August 25, 2010. Response : On page 20, under Item 5, paragraph (a), the Company has revised its disclosure to indicate that Mr. Amersey is also the Secretary and Treasurer of Trim Holding Group. 25. Please provide an explanation of Mr. Amerseys involvement with Bay City Transfer Agency & Registrar, Inc. Response: On page 21, under Item 5, paragraph (a), the Company has provided an explanation of Mr. Amerseys involvement with Bay City Transfer Agency & Registrar, Inc. 26. Please provide disclosure pursuant to Item 401(e) of Regulation S-K that briefly discusses the specific experience, qualifications, attributes or skills that led to the conclusion that Mr. Amersey should serve as a director of the company in light of the companys business and structure. Response: On page 20, under Item 5, paragraph (a), the Company has provided the requested disclosure. Item 7. Certain Relationships and Related Transactions, and Director Independence 27. Please revise your disclosure to identify the stockholder who provides office space and equipment at no cost. Response: On page 22, under Item 7, the Company has revised its disclosure to identify the stockholder who provides office space and equipment at no cost. Item 10. Recent Sales of Unregistered Securities. 28. Please expand your disclosure to disclose the price per share paid in each private placement discussed. Response: On page 23, under Item 10, the Company has disclose the price per share paid in each private placement discussed. Index to Exhibits 29. We note that your exhibit index indicates that your Articles of Incorporation are filed as Exhibit 3.1 and your Bylaw are filed as Exhibit 3.2; however, each document is filed as Exhibit 3. Please either refile each exhibit with the appropriate tag or revise your exhibit index accordingly. Response: The Company will refile each exhibit with the appropriate tag. In connection with the Companys responding to the comments set forth in the Letter, we are authorized to state that the Company acknowledges that: The Company is responsible for the adequacy and accuracy of the disclosure in the filing of the Form 10; Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert Staff comments as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions regarding our responses in accordance with the comments in the Letter, please do not hesitate to call. Thank you for assisting with the review process. Sincerely, Joyce, Thrasher, Kaiser & Liss, LLC /s/ H. Grady Thrasher, IV, Esq H. Grady Thrasher, IV, Esq. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) of (g) of The Securities Exchange Act of 1934 ABC ACQUISITION CORP 1505 (Exact name of registrant as specified in its charter) Nevada 27-2754169 (State or other jurisdiction or of incorporation or organization) (I.R.S.
